Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Jason Croft, Reg# 65,195, the application has been amended as follows: 
LISTING OF CLAIMS:
1.	(Currently Amended)  A method, comprising:
receiving a beacon from a first intermediate device via a first network, wherein the beacon was received by the first intermediate device from an endpoint device via a second network, the beacon comprising a hash value, the hash value being generated using 
validating the hash value of the beacon using 
forwarding the beacon to a server via a third network in response to the hash value of the beacon being valid; and
invalidating one or more hash values by identifying a respective time unit when the respective one or more hash values were generated 
4.	(Cancelled)  
12.	(Currently Amended)  A method, comprising:
calculating hash values for a set of unique device identities and for values of time units up to a fixed time value;

receiving a beacon from a first intermediate device via a first network, wherein the beacon was received by the first intermediate device from an endpoint device via a second network, the beacon comprising a hash value, the hash value being generated using 
comparing the hash value received with the beacon with the stored precomputed hash values; 
validating the hash value of the beacon in response to the hash value received with the beacon matching one of the stored precomputed hash values as a result of the identity of the endpoint device and the time unit when the beacon was generated; 
deleting stored computed hash values for time unit values whose difference from the current time is greater than a predetermined threshold value; and
forwarding the beacon to a server via a third network in response to the hash value of the beacon being valid.
13.	(Cancelled)
17.	(Currently Amended)  A method, comprising:
receiving a beacon from a first intermediate device via a first network, wherein the beacon was received by the first intermediate device from an endpoint device via a second network, the beacon comprising a hash value, the hash value being generated using 
calculating a clock drift of the endpoint device, wherein the clock drift occurs from and the clock drift is calculated and adjusted based on the temperature of the timing crystal of the endpoint device
adjusting the time unit in view of 
using 
forwarding the beacon to a server via a third network in response to the hash value of the beacon being valid.
18.	(Cancelled)  
19.	(Cancelled)  
23.	(New) A method, comprising:
receiving a beacon from a first intermediate device via a first network, wherein the beacon was received by the first intermediate device from an endpoint device via a second network, the beacon comprising a hash value, the hash value being generated using the identity of the endpoint device and a time unit when the beacon was generated;
calculating a clock drift of the endpoint device, wherein the clock drift is occurs from 
adjusting the time unit of the in view 
validating the hash value of the beacon using 
forwarding the beacon to a server via a third network in response to the hash value of the beacon being valid.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest authenticating a beacon signal in order to authenticate the transmission of the beacon signal to an external network server, via an 1-3, 5-12, 14-17, and 20-23.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Reed et al (US 10,587,414), which teaches utilizing a hashing algorithm for authentication of signals being transmitted to/from a beacon, based on the time period in which the signals were transmitted;
(ii) 	US PG Pub Kulikov (US 2016/0353245), which discloses verifying the location of devices by verification hashes shared between beacons contexts and collected timestamps;
(iii) 	NPL document "How Useful is NIST’s Randomness Beacon for Cryptographic Use" – Mashable.com, Princeton University, 03/25/2014; and
(iv)	NPL document "Secure Verification of Location Claims with Simultaneous Distance Modification" – Wang et al, The University of Texas at Austin, 04/2007.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of authenticating a beacon signal in order to authenticate the transmission of the beacon signal to an external network server, via an intermediate server that receives the beacon signal from an endpoint device, where validation of the transmitted beacon signal is verified upon a hash, generated using the identity of the endpoint device that transmitted .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emmanuel Moise can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.